Citation Nr: 1804074	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  17-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955, from June 1956 to June 1962, and from August 1962 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of whether clear and unmistakable error (CUE) is present in an August 2007 rating decision that denied service connection for a bilateral hearing loss has been raised by the record in a September 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section of this Remand, the issue of whether CUE is present in an August 2007 rating decision that denied service connection for bilateral hearing loss has been raised by the record, by way of a September 2017 brief submitted by the Veteran's representative challenging the "rationale for the original August 31, 2007 denial [as] unacceptable on its face and a denial of due process." The RO has not adjudicated the claim of CUE, and the Board is precluded from adjudicating that claim in the first instance. Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006). 

A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial is final. Because the referred claim of CUE challenges the finality of the August 2007 rating decision, the appeal of whether new and material evidence has been received to reopen service connection for bilateral hearing loss is inextricably intertwined with the claim of CUE in the August 2007 rating decision. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Therefore, consideration of whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss must be deferred until the intertwined issue-whether CUE is present in an August 2007 rating decision that denied service connection for bilateral hearing loss-is either resolved or is prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the claim of CUE in the August 2007 rating decision that denied service connection for a bilateral hearing loss as raised by the Veteran in September 2017.

Provide the Veteran and the representative with notice of the decision and of the Veteran's appellate rights. Do not return the appeal to the Board until the Veteran perfects an appeal of the denial of the CUE claim, or the time period for perfecting the appeal expires, whichever occurs first.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of whether new and material evidence has been received to reopen service connection for bilateral hearing loss in light of all the evidence of record. If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



